                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                     LAFAYETTE DIVISION

CHRISTOPHER PREJEAN,                                       CIVIL ACTION NO. 17-1170
on behalf of Himself and Other
Persons Similarly Situated

VERSUS                                                     JUDGE TERRY A. DOUGHTY

SATELLITE COUNTRY, INC.,                                   MAG. JUDGE WHITEHURST
LYNN JENKINS & PAMELA MCCUE


                                    MEMORANDUM RULING

        Pending before the Court is a Motion in Limine regarding United States Department of

Labor Records [DOC. No. 104] by Plaintiffs.

        On September 14, 2017, Christopher Prejean, on behalf of himself and all others similarly

situated, filed a Collective Action Complaint against the Defendants, Satellite Country, Inc.,

Pamela McCue, and Lynn Jenkins, alleging violations of provisions of the Fair Labor Standards

Act (hereinafter “FLSA”) for alleged failure to pay overtime wages. On April 17, 2018, this Court

conditionally certified this matter as a Collective Action, and approximately fifty-five (55)

Plaintiffs have joined the litigation.

        On May 24, 2019, Plaintiffs filed a Motion in Limine regarding the United States

Department of Labor Records. In this Motion, the Plaintiffs seek an order establishing the

authenticity and admissibility of the United States Department of Labor (“DOL”) Records

obtained through a Freedom of Information Act request. The DOL Records contain 19 pages of

investigations from the DOL from May 23, 2009, through December 13, 2011. The investigations


                                                1
involved Satellite Country, Inc., in Walker, Louisiana; Austin, Texas; Pollock, Louisiana; and

Leesville, Louisiana. Much of the information was redacted, and the reports do not contain the

name of the investigator or investigators that conducted the investigations. The cases did involve

questions of whether technicians installing items for Satellite Country were considered to be

employees or independent contractors.        The records do not reflect any conclusion to this

investigation.

       The Plaintiffs seek to introduce the complete set of records under Federal Rule of Evidence

902(5) as a publication issued by a public agency. Plaintiffs also maintain that the evidence is

relevant under Federal Rule of Evidence 401.

       The Defendants object to the admissibility and relevance of this report and argue that, in

accordance with Federal Rule of Evidence Rule 403, the probative value is substantially

outweighed by the danger of unfair prejudice to Defendants.

       First, this Court does not believe that the 19 pages obtained from the DOL would constitute

a “book, pamphlet or other publication” issued by a public authority in accordance with Fed. R.

Evid. Rule 902(5). These pages are not books, pamphlets, or other publications but portions of

investigations conducted at four different facilities owned by Satellite Country, Inc., 8 to 10 years

ago.

       Although this Court does believe that the information is relevant to the issue in this case

(whether technicians should be classified as independent contractors or employees), the probative

value of the information is substantially outweighed by the danger of unfair prejudice to

defendants, confusion of the issues, misleading the jury, undue delay and wasted time in this case,

and thus subject to exclusion in accordance with Fed. R. Evid. Rule 403.


                                                 2
       The trial is about whether the Defendants acted as employers in relation to various

independent contractor technicians who performed work in Alexandria, Baton Rouge, Lafayette,

and Lake Charles, Louisiana, and Amarillo, Texas, from 2015 until 2018. The prior actions

occurring from 2008 to 2011 at different facilities, by unknown investigators would be prejudicial

to the Defendants in this case. Additionally, no part of the records show whether the investigation

was ever completed and/or the results thereof. The different times and locations would be

confusing and misleading to the jury. To admit these records would also result in wasted time.

       For the above reasons, the Motion in Limine [DOC. No. 104] is DENIED.

       MONROE, LOUISIANA this 17th day of June, 2019.


                                             __________________________________________
                                             TERRY A. DOUGHTY
                                             UNITED STATES DISTRICT JUDGE
                                             WESTERN DISTRICT OF LOUISIANA




                                                3
